DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 2, 9, 16. That is, the prior art fails to disclose “presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to the location of the control on the continuous range of matching criterion” in combination with the other limitations in claims 2, 9, 16. Further, the examiner also notes the board reversal (02/05/20) of the examiner’s final rejection (09/21/17) of similar claims to the instant claims in application 14/361/637, which relied upon the best available references at the time the application was filed. Claims 3-8, 10-15, 17-22 are also allowable over the prior art due to their dependency on claims 2, 9, 16.  However, these claims would still need to be amended or cancelled in order to overcome the current objections as well as 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 10, 16, 23 of U.S. Patent No. 10,789,259. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 1-2, 5-8, 10, 16, 23 of U.S. Patent No. 10,789,259 are directed to the same invention as that of claims 2-22 in the present application.

Claim
17/002,563
Claim
US 10,789,259
2
A method comprising: enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; 

A method comprising: identifying a selection keyword and single corresponding bid that is used in determining when a creative is shown in response to received content requests that include one or more request keywords; obtaining, by one or more computers, a given matching criterion for comparing the selection keyword and the 

further comprising presenting a matching criterion suggestion for a content sponsor associated with the creative
	
2
wherein presenting, in the interface, includes presenting a matching criterion suggestion for a content sponsor associated with the creative

wherein the control is a sliding scale control
5
wherein the control is a sliding scale
5, 12, 19
wherein establishing the different bid modifiers includes automatically selecting the bid modifiers for a content sponsor associated with the creative
6
wherein establishing the different bid modifiers includes automatically selecting the bid modifiers for a content sponsor associated with the creative
6, 13, 20
wherein establishing the different bid modifiers further includes enabling selection of the different bid modifiers by a content sponsor associated with the creative
7
wherein establishing the different bid modifiers further includes enabling selection of the different bid modifiers by a content sponsor associated with the creative

	
7, 14, 21
wherein enabling selection of the different bid modifiers includes presenting an interface to the content sponsor associated with the creative, the interface including a bid modifier control that enables selection of different bid modifiers for different portions of the range
8
wherein enabling selection of the different bid modifiers includes presenting an interface to the content sponsor associated with the creative, the interface including a bid modifier control that enables selection of different bid modifiers for different portions of the range
8, 15, 22
wherein the bid modifier control enables selection of a function to define the different bid modifiers over the range
10
wherein the bid modifier control enables selection of a function to define the different bid modifiers over the range
9, 16
enabling selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved 

identify a selection keyword and single corresponding bid that is used in determining when a creative is shown in response to received content requests that include one or more request keywords; obtain, by one or more computers, a given matching criterion for comparing the selection keyword and the one or more request keywords, the given matching criterion being obtained from a continuous range of matching criteria defined by a continuous range from an exact match to a broad match, wherein each matching criterion in the continuous range has a corresponding 


Claim Objections
Claims 2-3, 5-10, 12-17, 19-22 are objected to because of the following informalities:
"the given level of match" should be "the given level of match between the received at least one request keyword and the selection keyword" [Claims 2, 9, 16
"the different bid modifiers" should be "the different bid modifiers for the single instance of the selection keyword" [Claims 2, 5, 6, 7, 8, 9, 12, 13, 14, 15 16, 19, 20, 21, 22, lines 15/25, 1, 1, 1/2, 1, 2, 1, 1/2, 1, 2, 1, 1/2, 1, 2];
"a content sponsor" should be "the content sponsor" [Claims 3, 5, 6, 10, 12, 13, 17, 19, 20, lines 2, 2, 2, 3, 2, 2, 2, 2, 2].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9, 16 
Claims 2, 9, 16 recite "the corresponding matching threshold of the given matching criterion" in lines 23, 24, 26. There is insufficient antecedent basis for this limitation in the claims. Claims 3-8, 10-15, 17-22 are also rejected due to their dependency on claims 2, 9, 16;
Claims 2, 9, 16 recite "the location of the control" in lines 9, 11, 12. There is insufficient antecedent basis for this limitation in the claims. Claims 3-8, 10-15, 17-22 are also rejected due to their dependency on claims 2, 9, 16;
Claims 2, 9, 16 recite "the selection keyword" in lines 15/20/21, 16/20/21, 17/21/23. There is insufficient antecedent basis for this limitation in the claims. Claims 3-8, 10-15, 17-22 are also rejected due to their dependency on claims 2, 9, 16;
Claims 2, 9, 16 recite "the received at least one request keyword" in lines 20, 21, 22. There is insufficient antecedent basis for this limitation in the claims.  That is, prior to reciting this portion of the limitation, the claim only mentions “identifying at least one request keyword”. Therefore, it is not clear if the identifying of the at least one request keyword refers to the same keyword as the “the received at least one request keyword”. Claims 3-8, 10-15, 17-22 are also rejected due to their dependency on claims 2, 9, 16;
Claims 5, 12, 19 recite "the bid modifiers for a content sponsor associated with the creative" in lines 2, 2, 2. There is insufficient antecedent basis for this limitation in the claims.  That is, prior to reciting this portion of the limitation, the claims only mention “different bid modifiers for a single instance of the selection keyword”. Therefore, it is not clear if the "the bid modifiers for a content sponsor 
Claims 7-8, 14-15, 21-22 recite "the range" in lines 4, 2, 4, 2, 4, 2. There is insufficient antecedent basis for this limitation in the claims.  That is, prior to reciting this portion of the limitation, the claims only mention “a continuous range of matching criteria”. Therefore, it is not clear if the "the range” refers to the same or a different range as the continuous range of matching criteria;
Claims 10-15 recite "the computer-readable media" all in line 1. There is insufficient antecedent basis for this limitation in the claims.  That is, prior to reciting this portion of the limitation, the claims only mention “one or more non-transitory computer-readable media”. Therefore, it is not clear if the computer-readable media refers to the same media as the one or more non-transitory computer-readable media, or a different media.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 2, 9, 16 similarly recite enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for 
The limitations of establishing different bid modifiers for a single instance of the selection keyword, the different bid modifiers being respectively associated with different levels in the continuous range of matching criteria; identifying at least one request keyword; determining, …and based on a comparison of the at least one request keyword and the selection keyword, a given level of match between the received at least one request keyword and the selection keyword; in response to determining the given level of match, identifying, based on the given level of match, that the given matching criterion is satisfied by the given level of match meeting the corresponding matching threshold of the given matching criterion; identifying, from among the different bid modifiers for the given matching criterion, a given bid modifier that was established for the given matching criterion that is satisfied by the given level of match; and evaluating the creative for distribution based on an adjusted bid determined based on application of the given bid modifier to a corresponding bid, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “by the one or more computers” nothing in the claim elements preclude the steps from practically being performed in the mind. The limitations could encompass a user mentally determining bid modifiers for different keywords and writing them down on a piece of paper, mentally identifying keywords, making a mental judgement of a given level of match 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – …by the one or more computers…; one or more processors; and one or more memory elements; enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to the location of the control on 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to the location of the control on the continuous range of matching criterion; and receiving, through the interface, a selection of the given matching criterion from among the continuous range of matching criteria, wherein the selected given matching criterion has a corresponding historical performance represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of advertisement and display and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 
Claims 3-8, 10-15, 17-22 depend on claims 2, 9, 16 and include all the limitations of claims 2, 9, 16. Therefore, claims 3-8, 10-15, 17-22 recite the same abstract idea of establishing bid modifiers and selecting them based on corresponding levels of match practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 3-4, 6-8, 10-11, 13-15, 17-18, 20-22 similarly recite additional limitations pertaining to the presenting of matching criterion suggestions associated with creatives, a control presented as a sliding scale, enabling selection of different bid modifiers, and a bid modifier control. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, 
Claims 5, 12, 19 similarly recite an additional limitations pertaining to the automatic selection of bid modifiers. This additional element represents a further mental process step of mentally selecting bid modifiers, except automating the process using generic computing components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 5, 12, 19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 12, 19 are not patent eligible.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dangaltchev (US 2009/0327329) discloses the creation of different bid prices for different keywords;
Rosen (US 2011/0282972) discloses programmable filters that can be adjusted with a dial or sliding bar to adjust the weights of different criteria, such as to make certain criteria essential for matching;
Kilgore (US 6,877,015) discloses a slider filter control which can be used to narrow or broaden certain criteria for each sorted field or category.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169